Citation Nr: 0321463	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury, to include hearing loss, and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for a left ear 
injury with hearing loss.


REMAND

The Board remanded the case to the RO in December 1997 for 
development of additional evidence.  In February 2002, the 
Board undertook additional evidentiary development pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
May 1, 2003).  Although additional evidence has been 
obtained, still more development is necessary.  The Board 
must remand the case to the RO to obtain additional evidence, 
and to readjudicate the case in light of all of the evidence 
compiled.

Evidence added to the claims file documents that the veteran 
participated in jump school, or parachute jump training, 
during his service.  A VA physician who examined the veteran 
provided an opinion that it was not possible to rule out a 
link between the veteran's hearing loss and tinnitus and 
events during service.  On remand, the veteran's claims file 
should be reviewed by a VA physician, and the physician 
should provide an opinion as to whether it is at least as 
likely as not that the veteran's current left ear hearing 
loss, tinnitus, and earaches are related to disease, injury, 
or other trauma during his service.

Accordingly, this case is REMANDED for the following:

1.  The RO should forward the veteran's 
claims file to a VA physician for review.  
The physician should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's current left ear 
hearing loss, tinnitus, and earaches are 
related to disease, injury, or other 
trauma during his service.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case, and return the 
case to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


